EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 09/08/2021
	Claims 28, 35, 43, 50, 52-54 and 57 have been amended.  Claims 1-27 and 38-42 have been canceled.  Accordingly, claims 28-37 and 43-58 are pending in this application. 
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Steven L. Underwood (Reg. No. 35,727) on November 15, 2021. During telephone conversation with Mr. Underwood, an agreement was reached to amend claims 28 and 50 and the Drawing Correction section under Remarks section filed on 09/08/2021.
The application has been amended as follows: 
	- Claim 28: page 4, line 10, “wherein the rotor” has been changed to -- wherein the helical rotor --.
	- Claim 28: page 4, line 11, “means of” has been deleted.
Claim 28: page 4, line 21, “can be displaced” has been changed to --is displaceable--.
	- Claim 50: page 7, line 8, “wherein the rotor” has been changed to -- wherein the helical rotor --.
	- Claim 50: page 7, line 8, “means of” has been deleted.
	- Claim 50: page 8, line 4, “can be displaced” has been changed to -- is displaceable--.
	- Remarks: page 10, under “Drawing Corrections” section, line 5, “[0061]” has been changed to --[0062]--.
The amendment to the claims and Remarks section have been entered to further define the claimed invention and to correct a typographical error.

Drawings
The drawings were received on 07/15/2021.  These drawings are approved.

Allowable Subject Matter
3.	The applicants’ amendments filed 09/08/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicant's invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 28-37 and 43-58 are allowed over the prior art of record.


	- Regarding claim 28 and its dependent claims are allowed because the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a drive shaft and a drive motor, wherein the helical rotor is coupled to the drive motor by the drive shaft; and an adjusting device for adjusting a relative axial position of the helical rotor and stator, wherein the adjusting device is adapted to adjust the constriction between the helical rotor and stator; wherein the helical rotor is axially displaceably supported and the adjusting device is adapted to axially displace the helical rotor to at least partially adjust the constriction between the helical rotor and stator; and wherein a gearbox is disposed between the drive shaft and the drive motor, and the gearbox allows axially displacing the drive shaft, wherein the drive shaft is connected to a drive shaft of the drive motor, and wherein the gearbox is equipped with a gear implemented as a hollow shaft, in which the shaft of the drive motor is displaceable.
	- Regarding claim 50 and its dependent claims are allowed because the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a method for operating a progressive cavity pump comprising a helical rotor and a stator are disposed relative to each other such that at least one chamber is formed for transporting the liquid, and the chamber is cut off by a constriction between the helical rotor and stator, a drive shaft and a drive motor, wherein the helical rotor is coupled to the drive motor by the drive shaft; and an adjusting device for adjusting a relative axial position of the helical rotor and stator, wherein the adjusting device is adapted to adjust the constriction between the helical rotor and stator; wherein the helical rotor is axially displaceably supported and the adjusting device is adapted to axially displace the helical rotor to at least partially adjust the constriction between the helical rotor and stator; and wherein a gearbox is disposed between the drive shaft and the drive motor, and the gearbox allows axially . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
5.	The IDS (PTO-1449) filed on July 22, 2021 and July 19, 2021 has been considered.  An initialized copy is attached hereto.  
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Lane (U.S. Patent Number 6,358,027B1), (U.S. Patent Application Publication Number 2015/0322946A1) and Jarvis (U.S. Patent Application Publication Number 2017/0074100A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746